Citation Nr: 0933823	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for skin rash 
disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from May 
1974 to January 1987 and from February 1987 to May 1994, 
including service in the Southwest Asia theater of 
operations.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In March 2008 and again in March 2009, the Board remanded the 
claims to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  In June 2009, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing to deny the claims and returned the file to the 
Board for further appellate review.  

As support for his claim, the Veteran testified at a hearing 
at the RO in June 2009, before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Although, regrettably, it will result in 
additional delay in adjudicating this appeal, a remand is 
required to ensure compliance with the Board's prior March 
2008 remand directives insofar as providing a more adequate 
and thorough VA examination and opinion for the claims at 
issue.  The remand will again be via the AMC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board previously remanded these claims in March 2008, but 
since the AMC failed to comply with the directives of that 
remand pertaining to a VA examination and opinion, the claims 
must be remanded again.  See Stegall, 11 Vet. App. 268.

In the March 2008 remand, in relevant part, the Board 
requested that the Veteran be scheduled for a VA compensation 
examination to ascertain the nature and etiology of any 
current skin rash disability and sleep apnea disorder.  The 
Veteran was then afforded a VA compensation examination in 
November 2008.  Of great concern, the March 2008 remand 
specifically included instruction for the AMC to perform all 
necessary diagnostic testing and evaluation, and this before 
an opinion was offered (with respect to sleep apnea), but 
unfortunately, the AMC did not comply with this aspect of the 
remand.  See Stegall, 11 Vet. App. 268.

It appears that the November 2008 VA examiner's opinion 
regarding etiology of a claimed skin rash disorder was 
premature and inadequate, because was offered prior to the 
completion of all necessary testing and evaluation.  The 
November 2008 examiner stated that "it is not likely that 
his psoriasis is causally related to his military service, 
including his uticaria and allergic dermatitis problems for 
which he was treated in March of 1986 and again in a senile 
lentigo in 1994."  The examiner added that "his current 
psoriasis has no evidence of dermatitis of treatment for any 
similar type of dermatitis while he was on active duty in 
[the] Navy."  Unfortunately, though, the examiner did not 
specifically confirm the existence or nature of any 
particular skin rash disorder, including psoriasis.  Rather, 
the examiner stated that medical media studies to document 
his skin rash were still pending.  Indeed, the Veteran's 
representative, in the March 2009 post-remand brief, also 
asserted that the VA examination was inadequate for failing 
to provide such testing.  

Consequently, the November 2008 VA examination report is 
inadequate for failing to perform all diagnostic testing and 
evaluation necessary to ascertain the nature and etiology of 
his claimed skin rash disability.  Here, medical media study 
was clearly needed for a definitive diagnosis in this case, 
but the appropriate testing and evaluation was never 
performed.  Thus, the AMC failed to comply with the Board's 
March 2008 remand directive. Therefore, the Veteran must be 
scheduled for another VA examination to comply with the 
Board's prior remand instructions.  See Stegall, 11 Vet. App. 
at 270.

Turning to the claim for sleep apnea, the November 2008 VA 
examination report was also deficient in complying with the 
March 2008 Board remand directive.  
Although the remand specifically stated that the examiner 
should offer an opinion after examining the Veteran and 
reviewing the claims file, nonetheless, the November 2008 VA 
examiner proceeded to offer an opinion against etiology to 
service in the absence of completed testing and evaluation.  
See Stegall, 11 Vet. App. 268.  Specifically, the VA examiner 
opined that "[b]ased on this examination and extensive 
review of his service treatment records, there is no 
indication that any sleep apnea disorder was manifested by 
this Veteran during his military service nor is any sleep 
apnea disorder causally related to his service in the U.S. 
Navy."  The examiner also indicated it was necessary to 
conduct a pending "sleep study to determine whether in fact 
he does have sleep apnea or not."  Subsequently, a December 
2008 follow-up sleep study was provided, diagnosing the 
Veteran with mild OSA (obstructive sleep apnea), 
predominantly positional, with loud snoring.  However, 
following this, the November 2008 VA examiner failed to 
review the opinion provided prior to the follow-up study, or 
to provide any addendum to the prior opinion against etiology 
to service.  Id.  

Moreover, where the medical examiner specifically states that 
a medical opinion cannot be provided without information not 
currently available, the Secretary's duty to assist requires 
that the Secretary determine whether that information may be 
reasonably obtained, and if so, to make efforts to obtain it 
and seek an additional medical opinion which considers the 
relevant information.  See Daves v. Nicholson, 21 Vet.App. 
46, 51-52 (Vet. App. 2007) (citing Green, 1 Vet. App. at 123-
24).  Here, the November 2008 VA examiner indicated necessary 
testing was outstanding, but still provided opinions 
regarding the etiology of the claimed skin rash and sleep 
apnea disorders.  Because a determination as to whether these 
disorders are respectively related to his period of active 
service may not be made until the necessary follow-up testing 
was first obtained, the Board concludes that there is no 
alternative but to remand the issues.

Furthermore, the November 2008 VA examiner's opinion against 
etiology to service failed to adequately consider the 
Veteran's lay statements of continuity of skin rash 
symptomatology since service, when rendering this opinion.  
Rather, the opinion only referred to particular service 
treatment records (STRs) that were relevant to the claimed 
skin rash disorder.  But importantly, the Veteran also 
asserts skin rash symptoms beginning in U.S. Navy service in 
1986, while in port in Pakistan, and that the rash has 
recurred since service.  The Veteran has thus reported, as he 
is competent to do, that his skin condition began during 
service.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999) 
(Veteran alleged skin disorder of boils, blotches, rash, 
soreness, and itching since service; Court implied that this 
may be the type of condition lending itself to lay 
observation and satisfy the nexus requirement, even though 
still seemed to require medical nexus opinion relating 
current skin disorder to in-service herbicide exposure); 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of 
observable symptomatology); see also 38 C.F.R. § 3.159(a)(2).  
As such, the examination report is not adequate for rating 
purposes for failing to adequately consider lay assertions of 
continuing and recurrent skin rash symptoms since service, 
and this matter must be remanded.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an examination was 
inadequate where the examiner did not comment on the 
Veteran's report of an in- service injury, but instead relied 
on the service medical records to provide a negative 
opinion); see also 38 C.F.R. § 4.2 (2007) (stating that if 
the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In a similar vein, the November 2008 VA examiner's opinion 
against etiology to service failed to adequately consider the 
Veteran's lay statements of continuity of sleeping trouble 
symptomatology since service, when rendering this opinion.  
Indeed, the Veteran testified that he has had trouble 
breathing during sleep since service, and previously asserted 
he has had trouble staying awake for his job on the graveyard 
shift.  And his wife of nearly thirty years supports this 
contention, indicating long-standing symptoms of loud snoring 
and that he would regularly stop breathing when sleeping.  
Likewise, the November 2004 opinion by Dr. D.K. stated that 
the Veteran's sleep apnea symptoms date back 20 years, 
apparently based upon the Veteran's reported history.  Dr. 
D.K. added that "[h]e is likely to have had sleep apnea for 
this duration of time."  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Unfortunately 
though, the VA examiner simply fails to acknowledge the lay 
statements or Dr. D.K.'s opinion, despite the competent lay 
testimony of sleeping troubles since service.  Instead, the 
November 2008 VA examiner stated "there is no indication 
that any sleep apnea disorder was manifested during his 
military service..."  The Board notes that the Veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994) (lay person competent to 
testify to lack of symptoms of difficulty breathing prior to 
service, continuous symptoms of breathing difficulty after 
service, and that he was given medication); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  As such, the 
examination report is not adequate for rating purposes for 
failing to adequately consider lay assertions of continuing 
and recurrent sleeping disorder symptoms since service, and 
this matter must be remanded.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007); see also 38 C.F.R. § 4.2 (2007).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Have the Veteran undergo another appropriate VA 
examination to determine the nature and etiology of any 
current skin rash disability.  The Board emphasizes that 
all necessary diagnostic testing and evaluation should 
be done.  The examiner should review the results of any 
testing prior to completion of the examination report.  
And the claim file, including a complete copy of this 
remand and a copy of the November 2008 VA compensation 
examination report, must be made available for review by 
the VA examiner.

The Veteran is hereby advised that failure to report for 
his scheduled VA examination, without good cause, may 
have adverse consequences on his claim. 

Based on a physical examination and comprehensive review 
of the claim file, the examiner is asked to determine:
a.)  whether the Veteran has a current skin rash 
disorder, including especially psoriasis?; and 
b.)  if he does have a current skin rash disability, 
whether it is at least as likely as not (50 percent or 
more probable) that it dates back to the Veteran's 
service in the military or is otherwise related to his 
service?

To facilitate making this latter determination, the 
examiner should find credible the skin rash problems the 
Veteran reported experiencing during his military 
service and following separation from active duty.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, but 
rather that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it is as 
medically sound to find in favor of that conclusion as 
it is to find against it. The examiner should discuss 
the rationale of the opinion, whether favorable or 
unfavorable, based on the findings on examination and 
information obtained from review of the record. If the 
examiner is unable to provide the requested opinion, 
please expressly indicate this and discuss why this is 
not possible or feasible.

2.	Have the Veteran undergo another appropriate VA 
examination to determine the nature and etiology of any 
current sleep disorder.  The Board emphasizes that all 
necessary diagnostic testing and evaluation should be 
done.  The examiner should review the results of any 
testing prior to completion of the examination report.  
The claim file, including a complete copy of this remand 
and a copy of the November 2008 VA compensation 
examination report, must be made available for review by 
the VA examiner.

The Veteran is hereby advised that failure to report for 
his scheduled VA examination, without good cause, may 
have adverse consequences on his claim. 

Based on a physical examination and comprehensive review 
of the claim file, the examiner is asked to determine:
a.)  whether the Veteran has a current sleep disorder, 
including especially sleep apnea?; and 
b.)  if he does have a current sleep disorder, whether 
it is at least as likely as not (50 percent or more 
probable) that it dates back to the Veteran's service in 
the military or is otherwise related to his service?

To facilitate making this latter determination, the 
examiner should find credible the Veteran's report of 
sleeping and breathing problems during his military 
service and following separation from active duty.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, but 
rather that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it is as 
medically sound to find in favor of that conclusion as 
it is to find against it. The examiner should discuss 
the rationale of the opinion, whether favorable or 
unfavorable, based on the findings on examination and 
information obtained from review of the record. If the 
examiner is unable to provide the requested opinion, 
please expressly indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the claims in light of any 
additional evidence.  If the claims are not granted to 
the Veteran's satisfaction, send him an SSOC and give 
him an opportunity to respond to it before returning the 
file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


